440 F.2d 1072
John B. TARLTON, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 31133 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 21, 1971.
Rehearing Denied and Rehearing En Banc Denied June 4, 1971.

Appeal from the United States District Court for the Northern District of Florida; Sidney O. Smith, Jr., Chief Judge.
John B. Tarlton, Jr., pro se.
John W. Stokes, Jr., U. S. Atty., E. Ray Taylor, Jr., Allen I. Hirsch, Richard H. Still, Jr., Asst. U. S. Attys., Atlanta, Ga., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC



Notes:


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966


PER CURIAM:

2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.